     Case 2:19-cv-01529-APG-NJK Document 10 Filed 06/11/20 Page 1 of 1



1

2

3
                                   UNITED STATES DISTRICT COURT
4
                                           DISTRICT OF NEVADA
5
                                                       ***
6
      DELBERT M. GREENE,                                    Case No. 2:19-cv-01529-APG-NJK
7
                                               Plaintiff,           ORDER
8             v.
                                                                 (Docket No. 9)
9     STATE OF NEVADA, et al.,
10                                         Defendants.

11

12

13           In its June 1, 2020 Screening Order, the Court ordered Plaintiff to file his amended

14   complaint by July 6, 2020. Docket No. 7 at 11. Plaintiff has now filed a motion for an extension

15   of time until August 6, 2020 to file an amended complaint. Docket No. 9.

16           For good cause shown, Plaintiff’s motion for extension of time is GRANTED. Docket

17   No. 9. Plaintiff shall file his amended complaint no later than August 6, 2020. If Plaintiff fails to

18   comply with this order, the undersigned will recommend that this action be dismissed without

19   prejudice for failure to state a claim.

20           IT IS SO ORDERED.

21           DATED: June 11, 2020.
22

23                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
